DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-14 and 15 are pending in this Office Action.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 1, page 4 recites “… from the respective upstream signal bursts based on …”, Should be corrected to: “… from the respective digitized upstream signal bursts based on …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 and thus claim 6 by way of dependence recites the limitation "… length information indicative for the length of the upstream…” in page 4 line 2, (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "… further comprising circuitry configured …” in page 5 line 2, (Emphasis Added). There is insufficient antecedent basis for this limitation in the claim. 

Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.







The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claims limitation(s) is/are: 
“physical layer, PHY, circuitry”, “equalization, EQ, circuitry”, “medium access control, MAC, circuitry”, as appears in claims 1-13, 15. 
Because this/these claim limitation(s) is/are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 11 and 15 are rejected under 35 U.S.C. 102(a) (1) (a) (2) as being  by (JP 6513589, or Application: JP 2017152773A) Masamitsu Fujiwara et al., hereinafter “Fujiwara” (see machine translation attached).   
Regarding claim 1, Fujiwara disclose a physical layer, PHY, circuitry comprising (Fujiwara: Fig. 2-3, PHY 11, 12, 13, see ¶¶ [0029]-[0030], [0035]):
converter circuitry, configured to digitize upstream optical signal bursts received from respective optical network terminals, ONTs, to digitized upstream signal bursts (Fujiwara: Fig. 2-3, OLT 91, PHY 12-13, light reception unit 11, receiving burst data from respecting ONUs, AD conversion 12 to convert analog to digital upstream data, see ¶¶ [0029]-[0030], [0035]);
equalization, EQ, circuitry configured to derive data bitstreams from the respective upstream signal bursts based on equalization configurations of the EQ circuitry associated with the respective ONTs (Fujiwara: Fig. 2-3, waveform distortion equalization 31 of DSP 13 in uplink direction equalization in time and frequency domain for compensating for waveform distortion for each ONU, see ¶¶ [0005], [0029]-[0030], [0032], [0035]-[0037]); 
wherein the PHY circuitry is further configured to receive a control signal from medium access control, MAC, circuitry, and wherein the control signal comprises an identification of a transmitting ONT, and, wherein the EQ circuitry is configured to preload the equalization configuration associated with the identification of the transmitting ONT (Fujiwara: Fig. 2-3, PHY circuitry 11-13, receives control signal (bi-directional line) from media access control MAC circuitry 14 includes the scheduler unit 41 and the information holding unit 42 has identification (LLID) of each transmitting ONUs and equalization coefficient CF corresponding or associated each ONUs/LLID, communication scheduler 41 of the MAC unit 14 initializes the filter coefficient of waveform distortion equalization unit 31 using equalization coefficient CF associate or in accordance with reception timing of each burst signal or each ONU’s Logical Link Identifier LLID, see ¶¶ [0027]-[0029], [0034]-[0039], [0049]-[0050], [0052]).
Regarding claim 11, Fujiwara disclose a medium access control, MAC, circuitry configured to determine an upstream allocation map for optical network terminals, ONTs (Fujiwara: Fig. 2-3, media access control MAC circuitry 14 includes the scheduler unit 41 and the information holding unit 42, communication scheduler unit 41 has upstream allocation map e.g., allocation communication time, and DBA algorithm, reception timing of each burst signal by 41 and the like… the information holding unit has LLID of each ONUs and the waveform equalization coefficient CF corresponding to each ONU, see ¶¶ [0029], [0033]-[0036], [0055],[0058])
wherein the MAC is further configured to generate a control signal for physical layer circuitry, wherein the control signal comprises synchronization information for receiving upstream optical signal bursts from a transmitting ONT, the control signal further comprises an identification of the transmitting ONT based on the upstream allocation map (Fujiwara: Fig. 2-3, media access control MAC circuitry 14 includes the scheduler unit 41 has scheduling function for allocating the communication time for each ONUs/user and represented by DBA algorithm and the like, and the information holding unit 42 send control signal (bi-directional line) to PHY circuitry 11-13,… the uplink burst frame from respective ONUs includes preamble, payload and end of burst and preamble includes the synchronization and a margin used for equalization, … the information holding unit 42 of the MAC circuitry 14 has identification (LLID) of each transmitting ONUs…, the uplink communication and control… the order of receiving the burst signal transmitted from each ONU (the upstream allocation map or for convenience referred to DBA process), see ¶¶ [0027]-[0031], [0034]-[0039], [0049]-[0050], [0052]).
15, is rejected for the same reasons and manner (mutatis mutandis) as claim 1 and 11.  
Regarding claim 3, Fujiwara disclose the physical layer, PHY, circuitry according to claim 1, wherein the control signal is a synchronization signal for indicating a start of the upstream optical signal bursts (Fujiwara: Fig. 2-3, media access control MAC circuitry 14, MAC frame processing, each burst signal received different in reception of burst signal, the preamble includes synchronization and margin, see ¶¶ [0007], [0029]-[0030], [0057]).
Regarding claim 4, Fujiwara disclose the physical layer, PHY, circuitry according to claim 1, wherein the control signal comprises a bitstream, and, wherein a start of the bitstream is indicative for the start of the upstream optical signal bursts (Fujiwara: Fig. 2-3, 8, the burst signal of TDM-PON has burst bitstream is a frame that includes preamble (indicative of the start of receiving upstream data block, a payload that is the data for particular ONUs, and an end of burst indicative of the end of burst bitstream, see also Fig. 10, a control example, ¶¶ [0007], [0017], [0030], [0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2, 6, 12, are rejected under 35 U.S.C. 103 as being unpatentable over (JP 6513589, or Application: JP 2017152773A) Masamitsu Fujiwara et al., hereinafter “Fujiwara” (see machine translation attached) in view of (US 8,270,419 B2) Valentino Liva et al., Liva”.  
Regarding claim 2, Fujiwara disclose the physical layer, PHY, circuitry according to claim 1, wherein the control signal comprises length information indicative for the length of the upstream optical signal bursts (Fujiwara: Fig. 2-3, media access control MAC circuitry 14 includes scheduler unit 41, and information holding unit 42 that has LLID for each ONU, and reception timing of the burst signal determines by 41 which is indicative of the length of burst signal, ¶¶ [0049]-0050], [0052]). 
Fujiwara does not expressly disclose information indicative for the length of the upstream optical signal bursts. 
However, Liva disclose length information indicative for the length of the upstream optical signal bursts (Liva: Fig. 3B, Fig. 5, upstream receiver 6025, incorporates all upstream function for physical layer, the receiver extract the upstream data packets and send to MAC layer HW 9040, the upstream receiver is multiple channel burst receiver supporting each burst a variable burst length (0-233 minislot), the identification of the length is defined by bits or bytes, see layer 2 encapsulation, packetized digital return channel PDC header 6 inserts uniquely identify each frame. eID, ID associated with frame. Col. 11 || 5-25, 77, Col. 18 || 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include length information indicative of the length of the upstream optical bursts as taught by Liva so that the when upstream receiver channel is provisioned appropriately for each of these parameters via MAC layer management and control functions. Thus, performance and monitoring for channel capacity optimization.  See MPEP 2143.I (A-D).
6, the combination of Fujiwara disclose the physical layer, PHY, circuitry according to claim 2, wherein the length information is related to a length of said bitstream (Liva: Fig. 3B, upstream receiver 6025, the data packets delivered by the upstream receiver are fragment payloads of MAC frames (bitstream), the receiver extract the upstream data packets and send to MAC layer HW 9040, the upstream receiver is multiple channel burst receiver supporting each burst a variable burst length (0-233 minislot), etc.. Col. 11 || 5-25). 
Regarding claim 12, is rejected for the same reasons and manner (mutatis mutandis) as claim 2. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 6513589, or Application: JP 2017152773A) Masamitsu Fujiwara et al., hereinafter “Fujiwara” (see machine translation attached) in view of (US 2017/0105061 A1) Kwang Kim et al., hereinafter “Kim”.
	 Regarding claim 5, Fujiwara disclose the physical layer, PHY, circuitry according to claim 4, but does not expressly disclose wherein the bitstream comprises bits encoding the identification. 
However, Kim from same field of endeavour disclose wherein the bitstream comprises bits encoding the identification (Kim: Fig. 2-4, OLT 410, MAC layer 412, MAC frame/bitstream comprises encoded LLID field or SLD field,  includes  ¶¶ [0073], [0076], [0031], [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include the bitstream comprises bits encoding the identification as taught by Kim the concept of encoding and decoding information such as identification or LLID is well-known in the art of communication and should help senders and receivers of message .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 6513589, or Application: JP 2017152773A) Masamitsu Fujiwara et al., hereinafter “Fujiwara” (see machine translation attached) in view of (US 2018/0145757 A1) William B.  Weeber et al., hereinafter “Weeber”.  
Regarding claim 7, Fujiwara disclose the physical layer, PHY, circuitry according to claim 1, wherein the control signal is further configured to indicate a quiet window for joining of an ONT (Fujiwara: Fig. 2-3, disclose ranging window (quiet window) when OLT detecting new ONU joining, see ¶¶ [0053]) . But does not expressly disclose a quiet window for joining of an ONT.
However, Weeber disclose the control signal is further configured to indicate a quiet window for joining of an ONT (Weeber: Fig. 1-3, OLT 300, processor 330, control signal, quiet windows are included in upstream transmission schedule for purposes of allowing discovery of joining ONUs, See ¶¶ [0036], [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include to configured to indicate a quiet window for joining of an ONT as taught by Weeber so that during quiet windows the OLT allows the other ONUs to join and once OLT and ONUs are aware of each other, the identification and authorization protocol may be executed.  See paragraph [036].  See MPEP 2143.I (A-D).
8, Fujiwara disclose the physical layer, PHY, circuitry according to claim 7, wherein the EQ circuitry is configured to determine a new equalization configuration associated with the joining ONT (Weeber: Fig. 1-3, OLT 300, processor 330, apparatus for mitigating latency associated to newly joined ONUs, see claims 1 and 11, See ¶¶ [0029], [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 6513589, or Application: JP 2017152773A) Masamitsu Fujiwara et al., hereinafter “Fujiwara” (see machine translation attached) in view of (US 2008/0095532 A1) Katsuichi Yamaji et al.; hereinafter “Yamaji”.
Regarding claim 9, Fujiwara disclose the physical layer, PHY, circuitry according to claim 1, further comprising circuitry configured to decode the identification of the transmitting ONT from the control signal and to retrieve the associated equalization configuration  (Fujiwara: Fig. 2-3, upstream reception signal converted into digital and subject to waveform equalization process by DSP 13, the digital signal decoded by MAC unit 14 subject to MAC frame processing, note characteristic of each received burst signal is different so that coefficient of the EQ is calculated by DSP 13, see ¶¶ [0029]-[0030]). Fujiwara does not expressly disclose decoding the identification of the transmitting ONT.
However, Yamaji disclose decode the identification of the transmitting ONT (Yamaji: Fig. 2, Fig. 9, OLT 20, Decoder 12a, decode the ONU addresses (ID of ONT), ¶¶ [0046], [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include decode the identification of the transmitting ONT as taught by Kim in order to .

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 6513589, or Application: JP 2017152773A) Masamitsu Fujiwara et al., hereinafter “Fujiwara” (see machine translation attached) in view of (US 2009/0132751 A1) Michael Simmons; hereinafter “Simmons”.
Regarding claim 10, Fujiwara disclose the physical layer, PHY, circuitry according to claim 1, comprising but does not expressly disclose an electrical input pin configured to receive the control signal from the MAC circuitry.
However, Simmons disclose an electrical input pin configured to receive the control signal from the MAC circuitry (Simmons: Fig. 1, Ethernet controller block diagram that can be integrated module or IC that can consist of physical layer 170 and MAC data layer 150 implemented in device with I/O interface having input and output pins for receiving and transmitting data in and out of the device, ¶¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fujiwara to include an electrical input pin configured to receive the control signal from the MAC circuitry as taught by Simmons in order to integrate Physical and MAC layer circuitry in one device with multiple input and output (such as FPGA, PGA and alike). See paragraph [0014].  See MPEP 2143.I (A-D).
13, is rejected for the same reasons and manner (mutatis mutandis) as claim 10. 
Conclusion


















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2015/0139647 A1) 	Alexander Ivan Soto et al., 
(US 2013/0125194 A1) 	Jeff Finkelstein et al., 
(US 2016/0080102 A1) 	Liming Fang, 
(US 2019/0007133 A1) 	Alexander Soto et al.,
(US 2012/0243638 A1) 	Alexander Maltsev et al.,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636